STATE OF MICHIGAN

                            COURT OF APPEALS



THOMAS JAMES KOWALCHUK and All Others                   UNPUBLISHED
Similarly Situated,                                     May 23, 2017

              Plaintiffs-Appellants,

v                                                       No. 330463
                                                        Jackson Circuit Court
CITY OF JACKSON,                                        LC No. 14-001126-CZ

              Defendant-Appellee.


Before: GADOLA, P.J., and JANSEN and SAAD, JJ.

JANSEN, J. (concurring)

       I concur in the result only.


                                                 /s/ Kathleen Jansen




                                           -1-